Citation Nr: 1129132	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  05-27 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine, to include the issues of entitlement to separate evaluations for right and left lower extremity radiculopathy prior to August 31, 2006 and entitlement to a separate compensable evaluation for surgical scar of the lumbar spine.

2.  Entitlement to an effective date prior to August 31, 2006, for an award of a total rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in January 2009 and October 2009.  This matter came back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in June 2007.  This matter was originally on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2006, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

The Board notes that in April 2010, the RO granted service connection for radiculopathy for the Veteran's lower extremities and assigned 20 percent evaluations for each.  In August 2010, the Veteran submitted his notice of disagreement with, inter alia, the 20 percent ratings for radiculopathy of the lower extremities.  In September 2010, the RO issued a Statement of the Case.  In September 2010, the Veteran, through his attorney withdrew his claim for entitlement to increased ratings for his left and right lower extremity radiculopathy and noted that he was satisfied with the ratings assigned from August 2006 onward.  However, the issue of entitlement separate ratings for the Veteran's lower extremity radiculopathy (prior to August 31, 2006) is part and parcel of the claim for entitlement to increased evaluation for DDD of the lumbar spine.  Thus, this issue has been combined with the claim for increased evaluation for DDD of the lumbar spine.  
FINDINGS OF FACT

1.  Prior to December 31, 2005, the objective orthopedic manifestations of the Veteran's service-connected lumbar spine disability included full flexion, extension limited to 10 degrees, full bilateral lateral flexion, right rotation limited to 5 degrees, and full left rotation with pain on extension, right rotation, and left rotation.  

2.  Since December 31, 2005, the objective orthopedic manifestations of the Veteran's service-connected lumbar spine disability include flexion limited to 50 degrees, extension, left and right lateral bending, and left and right rotation all limited to 20 degrees, with additional functional loss due to pain of such severity as to conceivably limit flexion to 30 degrees or less but not of such severity analogous to unfavorable ankylosis of the thoracolumbar spine.

3.  The Veteran's lumbar spine surgical scar has not been deep, unstable, or painful on examination; it has not caused limited motion or limitation of lumbar spine function and has not measured 144 square inches (929 sq. cm.) or greater.  

4.  Neurological manifestations analogous to moderate incomplete paralysis of the sciatic nerve such as bilateral lower extremity radicular pain, tingling of toes, and slight but definite present reflexes, have been present since the Veteran filed his claim in November 2003; the Veteran's neurological manifestations prior to August 31, 2006, have been wholly sensory.  

5.    A claim for a TDIU is part and parcel of the initial increased rating claim for lumbar spine DDD; the evidence of record indicates that the Veteran's service-connected lumbar spine DDD rendered it impossible to follow a substantially gainful occupation on December 31, 2005.





CONCLUSIONS OF LAW

1.  Prior to December 31, 2005, the criteria for entitlement to an initial disability evaluation in excess of 20 percent for the Veteran's lumbar spine DDD have not been met.  § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5243 (2010).

2.  Since December 31, 2005, the criteria for entitlement to an initial disability evaluation of 40 percent, but no higher, for the Veteran's lumbar spine DDD have been met.  § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5243 (2010).

3.  The criteria for a separate compensable evaluation for surgical scar of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7800-7806 (2007).
    
4.  The criteria for separate 20 percent evaluations, but no higher, for right and left lower extremity radiculopathy have been met from November 19, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2010).

5.  The criteria for an effective date of December 31, 2005, but no earlier, for the assignment of a TDIU due to service-connected lumbar spine DDD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.400, 4.16 (2010).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  
	
Pursuant to the Board's January 2009 and October 2009 Remands, the Appeals Management Center (AMC) requested the Veteran's Social Security Administration (SSA) records and scheduled a VA orthopedic examination to assess the severity of the Veteran's lumbar spine DDD, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's January 2009 and October 2009 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

In this case, the Board notes that the issue on appeal arises from a notice of disagreement as to the initial rating assigned to the Veteran's lumbar spine DDD, and as such, represents a "downstream" issue as referenced in VAOPGCPREC 8-2003 (December 22, 2003), summary published at 69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of VA's General Counsel that is binding on the Board (see 38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The opinion states that if, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C. § 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly-raised issue.  With regard to the instant case, the Board finds that adequate 38 U.S.C. § 5103(a) notice was provided as to the original claim for service connection in December 2003, and as such, the rating assignment issue on appeal falls within the exception for the applicability of 38 U.S.C.A. § 5103(a).  The December 2003 letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  Since the RO assigned the 20 percent disability rating at issue here for the Veteran's lumbar spine DDD, and the Board has concluded that the preponderance of the evidence is against assigning a higher rating, there is no question as to an effective date to be assigned, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the effective date for the separate evaluations for right and left lower extremity radiculopathy, VA has met all statutory and regulatory notice and duty to assist provisions.  A letter dated in October 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records, VA medical treatment records, SSA records and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in February 2004, March 2009, and February 2010. 38 C.F.R. § 3.159(c)(4).  The February 2010 VA examiner addressed the severity of the Veteran's lumbar spine DDD in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The February 2010 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision. 

The Board notes that the Veteran is represented by counsel; and there has been no assertion of any failure to provide appropriate notice.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Increased Rating

The Veteran filed his original claim for service connection for a back condition on November 19, 2003.  By rating decision dated in March 2004, service connection for lumbar spine DDD was granted and a 20 percent disability rating was assigned effective November 19, 2003.  In May 2004, the Veteran submitted his notice of disagreement with the 20 percent rating.  In July 2005, the RO issued a Statement of the Case; and in that same month, the Veteran perfected his appeal.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for lumbar spine DDD.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected lumbar spine DDD is rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The rating criteria for diseases and injuries of the spine are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).

In pertinent part, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Note (1):Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):(See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):Round each range of motion measurement to the nearest five degrees.

Note (5):For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.

Note(1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note(2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

      Orthopedic Manifestations

Thus in order for VA to assign a disability rating higher than the current 20 percent rating pursuant to Diagnostic Code 5243, the record must demonstrate forward flexion of the thoracolumbar spine 30 degrees or less; ankylosis of the thoracolumbar spine; or incapacitating episodes having a total duration of at least 4 weeks.

At the VA examination in February 2004, the Veteran demonstrated flexion to 90 degrees and extension to 10 degrees.  The VA examiner noted that the range of motion of the spine was additionally limited by pain but not fatigue, weakness, lack of endurance and incoordination.  In addition, the VA examiner noted that there was no ankylosis and no signs of intervertebral disc syndrome present.  The Veteran related incapacitating episodes as often as one time per year lasting for 14 days.  He noted that over the prior year, he had no incidents of incapacitating episodes for a total of 70 days.  The Veteran noted that the physician who recommended bed rest was Dr. McBroom from 1992 to 1995 after each surgery and the second physician who recommended bed rest was Dr. Taylor from 1992 to 1995.  The examiner noted that the condition resulted in 30 weeks total time lost from work per year.

At the March 2006 videoconference hearing, the Veteran testified that he had last seen a doctor for his lower back sometime in 1995/1996.  When asked how his back affected his ability to do things, the Veteran stated, "Well, I have to watch it very close 'cause, ..., if I lift anything a little too heavy, I'll have backaches.  But I ... my lower back, there's pain almost all the time.  Not excruciating pain, but I can ... you know, there's pain in my back.  And, ..., I had one lower back surgery in '92 and one in '95.  And after that, ..., you know, it's been the pain medication and I lost a job because of it in '95.  And I had worked with the company 19 years.  And Dr. Taylor says I couldn't do my job anymore so, you know, that's it.  ... But, ..., you know, I live with a backache.  Basically, I live with a backache.  ..., take pain pills daily.  So, you know, that's my situation, just living with back pain.  And I feel 20 percent ... personally, I feel that 20 percent is not sufficient to cover a lifetime of, you know, back pains and surgery.  

When asked if he had back pain all the time, the Veteran stated, "Well, if [I] take pain pills, it'll, ..., you know, knock the pain down.  But every morning I get up and, you know, I just can't jump out of bed.  It's, it's always been like that, you know.  I have to watch myself very close, lifting things and ..."

When asked if there was anything that made his back hurt worse or increased the pain, the Veteran stated, "... lifting objects.  If I'm not careful, if I would lift something too heavy or if I bend over.  Like I can't ... you know, I'm not 18 anymore, but I can't change spark plugs in my car or nothing like that because of the bending over.  I can't do anything that requires a lengthy period of bending over, you know."  

When asked, "So, if you had to like bend over to change spark plugs, you might be able to bend over, but you can't stay bent over because the pain becomes too great?  The Veteran replied, "Right.  And, you know, if I strain during the day, shoot, I'm in trouble at night and maybe the next day, you know.  I've gotta watch everything so close."

When asked if he thought his back was about the same, better, or worse than at the time of the February 2004 VA examination, the Veteran stated, "Well, the ... what I went through, you know, there was no lifting, it was just, you know, slow bending.  But, it ... some days it's real bad may last 2 or 3 days and I'll get on the vibrator, heating pad, and it'll get better and, you know.  But it never goes away.  And I'm never living without pain in my back, you know."

SSA records indicate that in July 2006, the Veteran underwent Physical Residual Functional Capacity Assessment.  The physician noted that the Veteran could occasionally lift and/or carry 50 pounds, frequently lift and/or carry 25 pounds, stand and/or walk (with normal breaks) for a total of about 6 hours in an 8-hour workday, sit for a total of about 6 hours in an 8-hour workday, push and/or pull unlimited.  The physician noted occasional limitations with climbing ramps/stairs, ladder/rope/scaffolds, stooping, kneeling, crouching and request limitations crawling.  The physician noted that the Veteran alleged back condition which limits ability to walk, stand, lift and carry and that the alleged limitations caused by the Veteran's symptoms were not fully supported by MER/EOR (Medical Evidence of Record and Electronic Outbound Request).

A July 11, 2006 medical record of Dr. Mittal noted that the Veteran was referred by Texas Rehab Commission and that the Veteran had back pain with radiculopathy, that his legs hurt all the time, that he could not lift anything, that it was very difficult to go up and down stairs, and that sitting and standing were difficult.  Physical examination demonstrated surgical scar, decreased range of motion around the lumbar spine, and straight leg raising was negative bilaterally.  Assessment was "[b]ack pain with multiple surgeries on the back.  At present, it seems to be tender and [the Veteran] has a lot of degenerative disease present.  The pain can be very debilitating with all his multiple surgeries.  Per the patient, pain is nowhere nearly controlled at this time.  This may prohibit him from working at present."
      
At the VA examination in March 2009, the Veteran complained of back pain and bilateral leg radicular type pain, the right worse than the left with aching and pain throughout the day.  The Veteran noted that if he walked slowly, he could walk one to two blocks and if he used the weed eater around the house, all of that really aggravated the back and any bending, stooping, lifting, walking on concrete markedly aggravated the back and that any prolonged sitting aggravated the back.  The Veteran reported that he did have a corset type back brace with metal stays which he wore on and off.  The Veteran reported this his back pain woke him up at night, that his legs felt tired all the time, and that he had minimal activities of daily living but that he did do some minimal house cleaning, cooking and was able to dress and toilet without any difficulty.  The examiner noted that the Veteran lead a very sedate sedentary life style.  The Veteran reported that he had had no acute flare-ups or inacapitating events regarding the lower back over the past 10 to 12 years.  The Veteran demonstrated flexion to 50 degrees and extension to 20 degrees.  The VA examiner noted that the Veteran had increased pain at the end point but no increased fatigue, or incoordination with repetitive motion.  The examiner noted that the Veteran had an antalgic gain and was unable to heel toe walk without assistance.  

X-rays of the lumbar spine showed considerable degenerative changes in the lower lumbar spine with osteophytes in the lower lumbar vertebral bodies and considerable narrowing at L4-5 and L5-S1.  There was a vacuum disc phenomenon in the L4-5 disc space.  Sclerotic changes in the lumbar vertebral bodies adjacent to the intravertebral space at L4-L5 were also demonstrated.  No evidence of recent fracture or dislocation and the SI joints were unremarkable.  The examiner noted that he personally reviewed the x-rays and that there was evidence of bilateral hemilaminectomies at L4-5 and L5-S1 with almost complete loss of disc height at L4-5.  The examiner opined that he would rate the Veteran's back at moderate to moderate severe.  

At the VA examination on February 9, 2010, the Veteran reported that his current treatment was "1-3/day vicodin prn pain" with fair response and no side effects.  The examiner noted that the Veteran had an antalgic gait and that the effects on  the Veteran's usual daily activities were mild for chores, shopping, and traveling; moderate for recreation; and severe for exercise and sports.  The VA examiner also noted that there were no effects regarding feeding, bathing, dressing, toileting, or grooming.  

Physical examination revealed flexion to 50 degrees and extension to 20 degrees.  The VA examiner noted that the Veteran had objective evidence of pain following repetitive motion but there was not additional limitation after three repetitions of range of motion.  The examiner noted that there were flare-ups of the Veteran's spinal condition, that the severity of these flare-ups was moderate causing functional impairments.  The examiner noted that bending, stooping, lifting, walking on concrete, and prolonged sitting exacerbated his lumbar spine condition and made his pain worse.  Lumbar spine symptoms were relieved with rest and oral narcotics.  Objective abnormalities included right spasms, right guarding, pain with motion, and tenderness.  The examiner opined that the Veteran had limited ability to stand, walk, and sit for more than short periods of time without increased pain requiring oral narcotics.  The examiner opined that the Veteran was only able to drive for a few minutes at a time.   

In this case, the Board finds that the objective orthopedic manifestations of the Veteran's lumbar spine DDD do not include forward flexion of the thoracolumbar spine 30 degrees or less or ankylosis of the thoracolumbar spine.  Thus, an increased evaluation is not warranted pursuant to 38 U.S.C.A. §38 C.F.R. § 4.71a, Diagnostic Code 5243.

      DeLuca Considerations

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board notes that there is a difference of opinion among the medical professionals regarding whether the Veteran's complaints of pain and limitation were supported by the objective medical evidence.  It is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge. At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

However, a more detailed discussion of the specific opinions, credentials of the diagnosticians, and circumstances of opinions in this case would not clarify the matter.  It would merely highlight that there is not a clear, rational basis for the Board to prefer one opinion to another.

Accordingly, the Board finds that the competent medical evidence of record, both for and against a finding that the Veteran's reports of lumbar spine DDD symptoms cause difficulty in lifting, going up and down stairs, sitting, and standing are supported by objective evidence is in a state of equipoise.  Accordingly, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board finds that the evidence of record indicates that the veteran became disabled by SSA standards on December 31, 2005 and that at that time the Veteran's service-connected lumbar spine disability was manifested by orthopedic symptoms severe enough to reach the conclusion that forward flexion more nearly approximated limitation to 30 degrees or less due to pain, warranting a 40 percent disability evaluation.  The Board notes that since that time, the record includes the Veteran's consistent complaints of additional functional limitations due to pain severe enough to keep him from working.  Thus, due to the Veteran's consistent complaints of additional functional limitations due to pain, the Board finds that the Veteran's orthopedic manifestations of his lumbar spine DDD are of such severity to warrant a 40 percent evaluation effective December 31, 2005.

However, a disability evaluation higher than 40 percent is not warranted at any time during the appeal period which would require unfavorable ankylosis of the entire thoracolumbar spine which is clearly not shown in this case.    
  
      Lumbar Surgical Scar

The Board notes that the February 2004 VA examiner noted a vertical surgical scar (11 centimeters x 0.5 centimeters) in the lumbar region.  

The applicable rating criteria for scars are found at 38 C.F.R. § 4.118.  During the pendency of this appeal for an increased rating, the criteria for evaluation of scars were amended as of October 23, 2008.  However, the revisions are applicable to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).

The Federal Register's paragraph addressing the applicability date of the new regulation specifically states:

This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A Veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 CFR 4.118 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates, 38 CFR 3.400, etc.

In the present case, the Veteran's application for increased rating was received in November 2003, before the October 2008 effective date of the amendment.  In such circumstances, only the previous criteria applies as discussed above in the Federal Register as the Veteran has not requested review under the new criteria.

Diagnostic Code 7800 rates scars of the head, face, or neck based upon disfigurement, and does not apply in this case as the scar is located on the Veteran's lumbar spine.

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling. Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling. Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.

Diagnostic Code 7804 provides a 10 percent evaluation for scars that are superficial and painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation. (See 38 C.F.R. § 4.68 of this part on the amputation rule.)

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.

The March 2009 VA examiner noted a four-inch midline scar that was well healed and that was nontender and not adherent to any underlying tissue.  The scar was not raised or depressed but was slightly hypopigmented.  

Based on the above VA examinations, the Board finds that a compensable evaluation was not warranted at any time during the appeal period for the Veteran's lumbar spine scar as it has not been shown to be deep, has not caused limited motion or limitation of lumbar spine function, has not measured 144 square inches (929 sq. cm.) or greater, has not been unstable, and has not been painful on examination.  

The Board notes that there is no other diagnostic code which would have provided a compensable rating for the Veteran's lumbar spine scar.  Schafrath v. Derwinski, 1 Vet. App. at 592-593.

      Neurological Manifestations

With respect to the right and left lower extremity radiculopathy, service connection was granted and an evaluation of 20 percent was assigned effective August 31, 2006.

The Board notes that the Veteran has consistently complained of bilateral leg pain.  At the February 2004 VA examination, the Veteran complained of low back pain which traveled to legs and arms.  At the videoconference hearing, the Veteran testified, "... if [the back] hurts real bad, it'll go into my legs, you know.  And they'll ache  ..."  In March 2009, the Veteran complained of back pain and bilateral leg radicular type pain, right worse than left with aching and pain throughout the day.  In February 2010, the Veteran complained of pain in this bilateral leg and tingling of bilateral big toes.  

Radiculopathy of a lower extremity is analogous to mild incomplete paralysis of the sciatic nerve.  The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; moderately severe incomplete paralysis warrants a higher 40 percent rating; and severe incomplete paralysis of the sciatic nerve with marked muscular atrophy warrants a 60 percent rating. With complete paralysis of the sciatic nerve, which warrants an 80 percent rating, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a (2010).

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2010).

In this case, the medical evidence indicates a long history of bilateral lower extremity radiculopathy.  The Board notes that in March 2006, deep tendon reflexes were 1+ and symmetric.  Deep tendon reflexes, as defined by Stedman's Medical Dictionary, 27th Edition (2000), p. 1539, are tonic contractions of the muscles in response to a stretching force, due to stimulation of muscle proprioceptors.  A grade of 1+ means that there is a slight but definite present response which may or may not be normal.  Whether the 1+ responses are normal depends on what they were previously, that is, the patient's reflex history; what the other reflexes are; and analysis of associated findings such as muscle tone, muscle strength, or other evidence of disease.  Asymmetry of reflexes suggests abnormality.  In March 2006, the strength was symmetric and sensory was grossly intact.  

Consequently, since the Veteran filed his claim for service connection for a back condition in November 2003, the Veteran has complained of radiating pain, numbness, and tingling.  As such a 20 percent rating but no higher is warranted for each lower extremity prior to August 31, 2006.  In arriving at this determination there is evidence that is supportive of both mild and moderate symptoms.  In resolving all doubt in the veteran's favor the symptoms more nearly approximate moderate incomplete paralysis.  38 C.F.R. § 4.7.  However, higher disability evaluations for the Veteran's right and left lower extremity radiculopathy are not warranted.  Until the March 2009 VA examination, the Veteran's radiculopathy was wholly sensory.  
 
Extraschedular Consideration

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  As noted above, the Veteran appealed the Board's June 2007 decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In a May 2008 Order, the Court granted the parties Joint Motion for Remand (JMR), vacated the Board's June 2007 decision and remanded the matter to the Board for compliance with the instructions in the JMR).  The JMR noted that the parties agree that the Board erred by failing to consider whether the claim should have been referred to the Director of VA's Compensation and Pension Service for an extraschedular evaluation of the Veteran's degenerative disc disease based on evidence of marked interference with employment and frequent hospitalizations.  The Board was instructed to either refer the claim for extraschedular consideration or provide adequate reasons or bases for denying such referral.

The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  

The Board notes that in a May 2011 letter, the Veteran's attorney notes that the evidence has consistently shown that the Veteran suffers from severely debilitating back pain not contemplated under the current rating criteria.  However, the General Rating Formula for Diseases and Injuries of the Spine note that the limitation of spine motion "With or without symptoms such as pain (wh[e]ther or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease."  

In the present case, the Board finds no evidence that the Veteran's service-connected lumbar spine DDD presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The disability does not result in symptoms not contemplated by the criteria in the rating schedule.  Hence the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an extraschedular evaluation. 

Effective Date for a TDIU

The Veteran seeks an effective date prior to August 31, 2006, for the award of a TDIU.

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  The general rule with regard to an award of increased disability compensation is that the effective date for such an award will be the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) (2010).  An exception to this rule applies where the evidence demonstrates that a factually ascertainable increase in disability occurred during the one-year period preceding the date of receipt of the claim for increased compensation.  Otherwise, the effective date remains the date the claim is received.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(o)(2) (2010).

When entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).

A TDIU will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  If the total rating is based on a disability or combination of disabilities for which the schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2010).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For purposes of a total rating based on individual unemployability, disabilities affecting a single body system such as the digestive system will be considered one disability.  The existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency, such service-connected disabilities render the Veteran unemployable. 38 C.F.R. § 4.16(a) (2010).  If the above percentages are not met, the Veteran's claim may still be referred to the Director, Compensation and Pension Service, for extraschedular consideration, when the evidence of record shows that Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b) (2010).

In the present case, the effective date of August 31, 2006, was assigned because it was the date that he met the scheduler criteria for a TDIU.

Historically, the Veteran filed his original claim for compensation on November 19, 2003.  In March 2004, service connection was established for posttraumatic stress disorder with a 30 percent evaluation, lumbar spine DDD with a 20 percent evaluation, tinnitus with a 10 percent evaluation, and bilateral hearing loss with a noncompensable evaluation.  In May 2004, the Veteran submitted his Notice of Disagreement with the disability rating assigned to his service-connected lumbar spine disability.  In July 2005, the Veteran submitted his VA Form 9, Appeal to the Board of Veterans' Appeals, and noted that this lumbar spine condition affected his employability beyond 20 percent.  In June 2007, the Board denied an increased evaluation for the Veteran's lumbar spine DDD.  The Veteran appealed the Board's June 2007 decision, and in May 2008, the Court remanded the matter back to the Board for compliance with a May 2008 JMR.  In January 2009, the Board remanded the matter for additional development, and in March 2009, the RO issued a Supplemental Statement of the Case which denied an evaluation in excess of 20 percent for the Veteran's lumbar spine DDD.  In October 2009, the Board remanded the matter for an additional VA examination and to obtain SSA records.  SSA records received showed that the Veteran was deemed to be disabled by SSA effective December 31, 2005, for DDD.  In April 2010, service connection for radiculopathy of the right and left lower extremities was established with 20 percent disability ratings effective August 31, 2006.

In this decision, the Board has increased the disability evaluation for the Veteran's lumbar spine DDD to 40 percent effective December 31, 2005, and established separate 20 percent disability evaluations for the Veteran's right and left lower extremity radiculopathy effective November 19, 2003.  Thus, the Veteran meets the scheduler criteria for a TDIU effective November 19, 2003.  

As noted above, once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability.  In this case, the Veteran filed his claim for service connection for lumbar spine disorder in November 2003.  While the claim was in appellate status, the veteran submitted evidence of unemployability.  Thus making a claim for TDIU part and parcel of the initial claim to an increased evaluation for the lumbar spine DDD.

Subsequent medical evidence from the Veteran's treating physicians confirms that the Veteran is unable to be gainfully employed due to his service-connected lumbar spine DDD.  In April 2006, Dr. Neely states that the Veteran has undergone four lumbar spine operations and two cervical spine procedures without significant improvement in his pain syndrome and that it was his opinion that he was incapable of performing the jobs in which he was trained and that he felt that the Veteran was totally disabled as a result of his spinal pathology.  Also in April 2006, Dr. McBroom stated that in 1996, Dr. Taylor noted that the Veteran would not be able to return to a job requiring repetitive bending, prolonged periods of sitting or standing, or lifting over 25 pounds in weight; this after four back surgeries.  SSA found the Veteran to be disabled effective December 31, 2005 due to degenerative disc disease.  

In August 2009, Dr. Carey stated that he reviewed the medical records and that it was his medical opinion based on the evidence that even without the Veteran's other physical conditions (chronic cervical radiculopathy, carpal tunnel syndrome, systemic lupus erythematosus), his low back pain and lumbar radiculopathy alone had made him unemployable since at least 2006.  In September 2009, Dr. Cesta stated that after a review of the medical record, it was his opinion that the causative factor in the initiation, development, and eventual total disability for the Veteran was lumbar disc disease.

As noted above, the February 2010 VA examiner opined that the Veteran had limited ability to stand, walk, sit for more than short periods of time without increased pain requiring oral narcotics.  The examiner also opined that the Veteran was only able to drive for a few minutes at a time.  The examiner essentially opined that it was unlikely that the Veteran was employable on the competitive job market because of his service-connected DDD lumbar spine.   

The Veteran has contended that the effective date for his TDIU should be from January 1, 2006.  His TDIU application also indicates that he last worked in December 2005.  

In view of the foregoing, the Board finds that the Veteran is entitled to an effective date of December 31, 2005, and no earlier, for the assignment of a TDIU due to service-connected disability.


ORDER

Entitlement to an initial disability evaluation in excess of 20 percent for DDD of the lumbar spine prior to December 31, 2005, is denied.

Entitlement to a disability evaluation of 40 percent, but no higher, for DDD of the lumbar spine effective December 31, 2005, is granted subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a separate evaluation for surgical scar of the lumbar spine is denied.

Entitlement to separate 20 percent evaluations, but no higher, for right and left lower extremity radiculopathy is granted effective November 19, 2003 subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an effective date of December 31, 2005, for an award of a TDIU is granted subject to the law and regulations governing the payment of monetary benefits.

	


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


